Citation Nr: 0630146	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-12 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from June 1944 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
a left hip disability and assigned ten percent disability 
rating.  

In August 2006, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  Later in August 2006, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

The veteran's service-connected left hip disability is 
characterized by full range of motion with X-ray evidence of 
mild degenerative arthritis and complaints of pain; the left 
hip disorder does not more nearly approximate a disability 
characterized by malunion of the femur with moderate or 
marked knee or hip disability, or by limitation of flexion to 
30 degrees or less.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for degenerative arthritis of the left hip have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5250, 5252, 5253, 5255 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  This was 
done in a letter from the RO issued in December 2002.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In the December 2002 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore believe that appropriate notice has been given in 
this case. 

The Board concludes that the notification received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For the reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  In the present 
appeal, in the February 2004 SOC, the veteran was notified of 
the evidence required for the assignment for an increased 
rating.  Service connection for the left hip was awarded 
effective from the date of the successful service connection 
claim (in December 2002), and the currently assigned 10 
percent for the left hip was also made effective on the date 
of the claim.  For these reasons, the claimed increased 
initial rating for the left hip disability is being denied, 
and neither an increased disability rating nor a 
new/additional effective date will be assigned.  Therefore, 
there is no possible prejudice to the claimant due to any 
notice deficiencies related to these down-stream issues.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (as to 
harmless error).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran filed a claim for a left hip disorder, as 
secondary to service-connected pes planus, in December 2002, 
following an unsuccessful claim for such benefits which was 
denied by the RO in February 2002. 

A QTC examination was conducted in February 2003.  The 
veteran reported that he had suffered from significant left 
hip pain since 1984, which was increasingly painful on longer 
walks.  Examination of the hips bilaterally revealed no heat, 
redness, swelling, effusion, or drainage.  Range of motion of 
the hips bilaterally revealed: 0 to 125 degrees of flexion 
(125 degrees is normal); 0 to 30 degrees extension (30 
degrees is normal); 0 to 25 degrees adduction (25 degrees is 
normal); 0 to 45 degrees abduction (45 degrees is normal); 0 
to 60 degrees external rotation (60 degrees is normal); and 0 
to 40 degrees internal rotation (40 degrees is normal).  The 
examiner noted that range of motion was not limited by pain, 
weakness, fatigue, lack of endurance or coordination.  There 
was no ankylosis of the hips.  There was tenderness in the 
left sciatic notch.  X-ray films of the left hip were 
indicative of mild degenerative arthritis.  

The examiner explained that that the appropriate diagnosis 
for the left hip was mild degenerative arthritis, which was 
described as likely the cause of a small percentage of his 
complaints of pain, the rest was attributed to low back 
radiculopathy and sciatica.  The examiner opined that the 
left hip arthritis was very likely related to service-
connected pes planus and his altered gait.  

Service connection for degenerative arthritis of the left hip 
was granted by rating action of April 2003, at which time a 
noncompensable evaluation was assigned.

In a statement from the veteran dated in January 2004, he 
reported that he had been receiving treatment from the pain 
clinic at VA for the past 7 to 8 months for painful feet, 
ankles, knees, and hips.  VA records document that during 
2003 pain was treated with hydromorphone and acupuncture.  

In a February 2004 determination, the RO granted a 10 percent 
evaluation for the left hip disorder, specifically explaining 
that the schedular criteria for a compensable evaluation were 
not met, but that the 10 percent evaluation was based solely 
on complaints of painful motion.  The 10 percent grant was 
made effective from December 2002, the date of the successful 
claim.  

III.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected joint disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain, but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The veteran's left hip disorder, characterized as 
degenerative arthritis of the left hip, is currently assigned 
a 10 percent evaluation under Diagnostic Code (DC) 5252, 
38 C.F.R. § 4.71a, which provides a 10 percent evaluation for 
limitation of flexion of the thigh to 45 degrees, a 20 
percent evaluation for limitation of flexion to 30 degrees, a 
30 percent evaluation for limitation of flexion to 20 
degrees, and a 40 percent evaluation for limitation of 
flexion to 10 degrees.  The Board also notes that normal hip 
flexion is from zero to 125 degrees and that normal hip 
abduction is from zero to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2006).

A review of the evidence reflects that, when range of motion 
studies were most recently conducted in February 2003, the 
results revealed entirely full range of motion in flexion, 
extension, adduction, abduction, and internal and external 
rotation.  Neither this evidence nor any other findings of 
record establish that the veteran has even compensable 
limitation of motion of the left hip.  Upon review of the 
evidence of record, the Board finds that the veteran's left 
hip disability does not meet the criteria required for the 
assignment of a disability rating in excess of 10 percent 
under Diagnostic Code 5252.  Specifically, it is clear that 
the record contains no findings of limitation of flexion of 
the left thigh to 30 degrees or less, and accordingly an 
evaluation in excess of 10 percent is not warranted.

In addition, the Board will also consider other potentially 
applicable diagnostic codes.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (implicitly holding that the Board's selection of 
a diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection).  

The Board has considered whether other diagnostic codes for 
disability of the hip and thigh would provide a basis for a 
higher, or a separate compensable rating, and concludes that 
they do not.  Diagnostic Codes 5250, 5254, and 5255 are not 
appropriate, as the veteran does not have ankylosis (DC 
5250), flail joint (DC 5254), or nonunion or malunion of the 
femur (DC 5255).  Similarly, Diagnostic Code 5253 does not 
provide a basis for a higher, or a separate compensable 
rating, as the record does not support a conclusion that the 
veteran has abduction limited to 10 degrees, cannot cross his 
legs, or cannot toe out more than 15 degrees. 

The Board has considered the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
essence, the left hip disorder has been diagnosed as mild 
degenerative arthritis; with primary manifestations of pain 
and some tenderness.  The currently assigned 10 percent 
evaluation has been granted based on the veteran's documented 
complaints of pain and painful motion associated with his 
left hip disorder, in the absence of clinical manifestations 
and/or physical impairment which meet the schedular criteria 
for even a compensable evaluations under DC's 5250, 5252, 
5253, 5254 and 5255.  

The Board still finds that the evidence does not show that a 
grant of an increased rating in excess of 10 percent is 
warranted, because the veteran is receiving the appropriate 
schedular evaluation, even considering his flare-ups and 
subjective complaints of pain.  The evidence of record is 
consistent with the currently assigned evaluation, and no 
more, for the veteran's service-connected left hip 
disability.  In this regard, when he was examined by QTC in 
February 2003, the examiner specifically reported that range 
of motion was not limited by pain, weakness, fatigue, lack of 
endurance, or coordination.  The Board therefore finds that 
additional functional loss, excess fatigability, and pain on 
movement due to the veteran's left hip disability are not 
supported by adequate pathology such that would warrant an 
initial rating in excess of 10 percent at this time.  Thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

In summary, the objective medical evidence of record 
preponderates against the veteran's claim for an increased 
rating for his service-connected left hip disorder.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of the reasonable-doubt doctrine.  38 
U.S.C.A. § 5107(b).  Accordingly, the claim must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left hip is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


